MEMORANDUM OPINION
                                       No. 04-10-00338-CR

                                      Jerry Wayne PIERCE,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006CR9479
                          Honorable George H. Godwin, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: December 8, 2010

DISMISSED

           On November 24, 2010, appellant filed a Motion to Dismiss Appeal, which is hereby

granted. The appeal is DISMISSED. TEX. R. APP. P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH